UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA ex
rel. SHELDON BATISTE,

Plaintiff,

)
)
)
)
)
v. ) civil case No. 0s-425(RJL)
)
SLM CoRPQRATIoN, )
)
)

Defendant.

ORDER

?_'¢

For the reasons set forth in the Memorandum Opinion entered this day of

September, 2010, it is hereby

ORDERED that the Motion by SLM Corporation to Dismiss [#22] is
GRANTED; and it is further

ORDERED that the case is DISMISSED for lack of subject matter jurisdiction.

SO ORDERED.

/
RICHARD\J_LEoN
United States District Judge